DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered. 
Response to Amendment
This Office Action has been issued in response to the amendment filed on 3/15/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made NON-FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7, and 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen et al (US 2015/0005030 A1) in view of Ganz et al (“Automated Semantic Knowledge Acquisition from Sensor Data”), and further in view of DUA et al (US 2017/0185869 A1).
As to claim 1, Pennanen teaches a method comprising, by a computing device: 
receiving unlabeled data from one or more sensors of a mobile client device, wherein the one or more sensors are associated with a user (see [0007] and [0031] – Examiner recognizes the recorded movements of a mobile communication device as part of the sensor signals as the unlabeled data);
 clustering the unlabeled data into one or more unlabeled clusters based on a characteristic of an activity of the user associated with the unlabeled data (see [0008] and [0031] – Examiner recognizes the sensor signals (unlabeled data) are classified into temporal zones to determine the activity types associated with a zone as the claimed clustering of unlabeled data based on a characteristic of an activity of the user.);
wherein the at least one of the one or more behavior patterns is associated with the activity of the user (see [0038] – Examiner recognizes the summary of activities of the user as the claimed behavior pattern.).
Pennanen fails to explicitly recite determining, based on one or more rules, at least one label for at least one unlabeled cluster of the one or more unlabeled clusters.
However, Ganz teaches determining, based on one or more rules and the characteristic of the activity of the user, at least one label for at least one unlabeled cluster of the one or more unlabeled clusters (see pages 1216-1217 Section C of Ganz – Examiner recognizes concepts are labeled using a rule-based reasoning mechanism.  The monitoring of GPS data suggests tracking movement of a mobile device, which suggests the ability to define an activity of a user associated with a user (see page 1214, Introduction).).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings Pennanen to incorporate the Automated Semantic Knowledge Acquisition from Sensor Data as taught by Ganz for the purpose of providing an automated approach for a real-world data-driven topical ontology construction that represents the perceptual view of the collected data and (see page 1214 of Ganz).
Pennanen and Ganz fail to explicitly recite expanding, by a natural language processing algorithm, the at least one label for the at least one unlabeled cluster to produce one or more semantic terms associated with the at least one unlabeled cluster; generating, based on the one or more semantic terms, a personalized graph associated with one or more behavioral patterns of the user, wherein the personalized graph comprises a plurality of nodes connected by a plurality of edges representing relationships between the nodes, and wherein each edge is associated with a weight factor that is dynamically updated based on relevancy of corresponding nodes connected by that edge.
However, DUA teaches expanding, by a natural language processing algorithm, the at least one label for the at least one unlabeled cluster to produce one or more semantic terms associated with the at least one unlabeled cluster (see [0020] and [0058] – Examiner recognizes label expansion to include semantically similar terms.); and generating, based on the one or more semantic terms, a personalized graph associated with one or more behavioral patterns of the user, wherein the personalized graph comprises a plurality of nodes connected by a plurality of edges representing relationships between the nodes, and wherein each edge is associated with a weight factor that is dynamically updated based on relevancy of corresponding nodes connected by that edge (see [0072]-[0076] – Examiner recognizes images associated with a user are unlabeled and a graph is created with nodes and edges to determine similarity between images in order to correctly label the unlabeled image.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings Pennanen and Ganz to incorporate the ORGANIZING IMAGES ASSOCIATED WITH A USER as taught by DUA for the purpose of increasing the accuracy and speed with which content is delivered to a user by correctly labeling unlabeled content based on a similarity comparison (see page [0002] of DUA).
As to claim 2, Pennanen, Ganz, and Dua teach receiving unlabeled data, clustering the unlabeled data, determining the at least one label, expanding the at least one label, and generating the personalized graph are performed locally by the computing device of the user (see [0030] of Pennanen – Examiner recognizes the user client computer, PC, tablet, smartphone are all machines acceptable to perform the methods within the Pennanen reference.  As such, they would also be capable of performing the methods set forth within Ganz and Dua as well.).
As to claim 5, Ganz teaches determining a label for each unlabeled cluster of the one or more unlabeled clusters, wherein the label of each unlabeled cluster is determined based on one or more of: a reverse geocoding process, an activity detection process, an object tracking process, a time sensing process, or a rule-based-reasoning process (see pages 1216-1217 Section C of Ganz – Examiner recognizes concepts are labeled using a rule-based reasoning mechanism.).
As to claim 7, Dua teaches generating, locally at the computing device of the user, a semantic model, wherein the personalized graph is generated based on the semantic model (see [0072]-[0076] – Examiner recognizes images associated with a user are unlabeled and a graph is created with nodes and edges to determine similarity between images in order to correctly label the unlabeled image.).
As to claim 18, Dua teaches receiving one or more user interactions for utilizing the personalized graph (see [0072]-[0076] – Examiner recognizes images associated with a user are unlabeled and a graph is created with nodes and edges to determine similarity between images in order to correctly label the unlabeled image.); and updating the personalized graph based on the one or more user interactions (see [0072]-[0076] – Examiner recognizes images associated with a user are unlabeled and a graph is created with nodes and edges to determine similarity between images in order to correctly label the unlabeled image.).
As to claim 19, note the discussion of claim 1 above, claim 19 is a non-transitory media claim corresponding to method claim 1 and is rejected for the same reasons as set forth above.
As to claim 20, note the discussion of claim 1 above, claim 20 is a system claim corresponding to method claim 1 and is rejected for the same reasons as set forth above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen et al (US 2015/0005030 A1) in view of Ganz et al (“Automated Semantic Knowledge Acquisition from Sensor Data”), and further in view of DUA et al (US 2017/0185869 A1), and further in view of Knapp et al (US 2015/0234813 A1).
As to claim 6, note the discussion of claim 5 above, Pennanen, Ganz, and Dua disclose all of the limitations of claim 5 but fail to explicitly recite determining one or more semantic links between two or 
However, Knapp teaches determining one or more semantic links between two or more labeled clusters, wherein the semantic links match a query input to a databased store including the two or more labeled clusters (see [0026] – Examiner recognizes the teaching of a user query is semantically linked to a semantic tag within a database as the claimed semantic links match a query input to a databased store.  Examiner also recognizes the ability to perform the functions of Knapp on labeled clusters such as the ones found in Pennanen, Ganz, and Dua.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings Pennanen, Ganz, and Dua to incorporate the categorizing and accessing information databases and for displaying query results as taught by Knapp for the purpose of providing databases and the information contained within them to have greater dimensionality and richness which translates to richer queries and query results (see Knapp Abstract).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen et al (US 2015/0005030 A1) in view of Ganz et al (“Automated Semantic Knowledge Acquisition from Sensor Data”), and further in view of DUA et al (US 2017/0185869 A1), and further in view of OKURA et al (US 2015/0081715 A1).
As to claim 9, note the discussion of claim 1 above, Pennanen, Ganz, and Dua disclose all of the limitations of claim 1 but fail to explicitly recite receiving a query input to query the personalized graph, wherein the personalized graph includes a semantic text graph; and matching the query input to one or more concept nodes of the personalize graph based on one or more semantic links between the concept nodes of the personalized graph.
However, Okura teaches receiving a query input to query the personalized graph, wherein the personalized graph includes a semantic text graph (see Figures 1 and 10 and [0008] – Examiner recognizes the semantic structure as the claimed semantic text graph); and matching the query input to one or more concept nodes of the personalize graph based on one or more semantic links between the concept nodes of the personalized graph (see [0008] – Examiner recognizes retrieval keys corresponding to combinations of nodes connected directly or indirectly in the semantic structures as the claimed semantic links).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings Pennanen, Ganz, and Dua to incorporate the retrieval device as taught by OKURA for the purpose of improving retrieval accuracy (see Okura [0003]-[0005]).
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen et al (US 2015/0005030 A1) in view of Ganz et al (“Automated Semantic Knowledge Acquisition from Sensor Data”), and further in view of DUA et al (US 2017/0185869 A1), in view of OKURA et al (US 2015/0081715 A1), and further in view of Nastase et al (“A survey of graphs in natural language processing”).
As to claim 10, note the discussion of claim 9 above, Pennanen, Ganz, Dua, and Okura disclose all of the limitations of claim 9 but fail to explicitly recite parsing the query input into a structured language object using a language graph, wherein the language graph is a projective language graph or a non-projective language graph.  
However, Nastase teaches parsing the query input into a structured language object using a language graph, wherein the language graph is a projective language graph or a non-projective language graph (see page 675-676 – Examiner recognizes the semantic parsing as the claimed query parsing into structured language. Also see page 676 – Examiner recognizes the projective and non-projective dependencies as the claimed projective and non-projective language.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings Pennanen, Ganz, Dua, and Okura to incorporate the survey of graphs in natural language processing as taught by Nastase for the purpose of allow not only to solve the target natural language processing problem, but to solve it in a computationally acceptable manner (finite, and as reduced as possible, use of computation time and memory) (see Nastase page 666).
As to claim 11, Nastase teaches identifying a query type by passing through a plurality of layers of heuristics (see page 683 – Examiner recognizes the density subgraph heuristic as the layers of heuristics); and matching the query input to one or more data stores based on the identified query type (see page 680 – Examiner recognizes the word type as the query type.).  
(see page 680 – Examiner recognizes the semantic distances as the claimed semantic relevancy).
Allowable Subject Matter
Claims 3, 4, 8, and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of claim 3 is the inclusion of limitation “identifying a plurality of turning points between the plurality of segments; and simplifying the plurality of segments into a geometric shape based on the identified plurality of turning points”, which is not found in the above cited references.  This feature is also not obvious given the nature of the cited references.
The primary reason for the allowance of claim 4 is the inclusion of limitation “comparing the geometric shape to a plurality of geometric shapes in a shape dictionary; selecting, based on the comparison, one or more of the geometric shapes in the shape dictionary; and including the unlabeled data partitioned into the plurality of segments in one or more unlabeled clusters associated with the one or more geometric shapes in the shape dictionary”, which is not found in the above cited references.  This feature is also not obvious given the nature of the cited references.
The primary reason for the allowance of claim 8 is the inclusion of limitation “extracting features from the unlabeled data based on multi-level modeling by an unsupervised machine learning algorithm; and generating a sensor model using a sensor fusion algorithm based on the extracted features”, which is not found in the above cited references.  This feature is also not obvious given the nature of the cited references.
The primary reason for the allowance of claims 13-17 is the inclusion of limitation “reducing a dimensionality of the query input vector to match a soft clustering vector space dimensionality; and identifying a plurality of matching nodes in the personalized graph, wherein the plurality of matching nodes match the query input vector through semantic relevancy”, which is not found in the above cited references.  This feature is also not obvious given the nature of the cited references.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-11, filed 3/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pennanen et al (US 2015/0005030 A1) and DUA et al (US 2017/0185869 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.